SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule 14a-12 LSI Industries Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined) Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of this filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notice of Annual Meeting of Shareholders and Proxy Statement September 30, 2016 Dear Shareholder: We invite you to attend our Annual Meeting of Shareholders on Thursday, November 17, 2016, at 11:00 a.m. at the Company’s headquarters located at 10000 Alliance Road, Cincinnati, Ohio.At the meeting, you will hear a report on our operations and have a chance to meet your Company’s Directors and executives. This booklet includes the formal Notice of the Meeting and the Proxy Statement.The Proxy Statement tells you more about the agenda and procedures for the meeting.It also describes how the Board operates and provides information about our Director candidates. We are pleased to continue to take advantage of U.S.Securities and Exchange Commission rules that allow companies to furnish their proxy materials over the Internet. As a result, we are including a Notice of Internet Availability of Proxy Materials (the “Notice”) with this Proxy Statement. The Notice contains instructions on how to access and review the proxy materials and our Annual Report on Form 10-K over the Internet. The Company believes that this process allows us to provide our shareholders with the information they need in a more timely manner. Even if you own only a few shares, we want your shares to be represented at the meeting.I urge you to complete, sign, date and promptly return your proxy card in the enclosed envelope. Sincerely yours, /s/ Dennis W. Wells Dennis W. Wells Chief Executive Officer and President; Director NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON NOVEMBER 17, 2016 The Notice of Meeting and Proxy Statement as well as the Company’s Annual Report on Form10-K are available at www.edocumentview.com/LYTS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF LSI INDUSTRIES INC. Time: 11:00 a.m., Eastern Standard Time Date: Thursday, November 17, 2016 Place: LSI Industries Corporate Headquarters 10000 Alliance Road Cincinnati, Ohio 45242 Purpose: • Elect as Directors the seven nominees named in the accompanying proxy materials • Ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal 2016 • Amend the Company’s Amended and Restated 2012 Stock Incentive Plan to increase the number of Common Shares available for issuance by 1,600,000, set a ratio by which full value awards count against the share reserve, and authorize the issuance of deferred share based awards. • Conduct an advisory vote on executive compensation • Conduct other business if properly raised Only shareholders of record on September 19, 2016 may vote at the meeting.The approximate mailing date of the Proxy Statement and accompanying proxy card is September 30, 2016. Your vote is important.Please complete, sign, date, and promptly return your proxy card in the enclosed envelope. /s/ Dennis W. Wells Dennis W. Wells Chief Executive Officer and President; Director September 30, 2016 Table of Contents INTRODUCTION 1 VOTING AT ANNUAL MEETING 1 General Information 1 Principal Shareholders 2 Shareholder Proposals 2 Proposal 1. Election of Directors 2 Proposal 2. Ratification of Appointment of Independent Registered Public Accounting Firm 3 Proposal 3. Amendment of the Company’s Amended and Restated 2012 Stock Incentive Plan 4 Proposal 4. Advisory Vote on Executive Compensation 12 MANAGEMENT 13 Directors and Executive Officers 13 Section 16(a) Beneficial Ownership Reporting Compliance 15 EXECUTIVE COMPENSATION 16 Compensation Discussion and Analysis 16 COMPENSATION COMMITTEE REPORT 24 EQUITY COMPENSATION PLAN INFORMATION 33 CORPORATE GOVERNANCE 33 DIRECTOR COMPENSATION 34 COMMITTEES OF THE BOARD 35 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 38 RELATED PERSON TRANSACTIONS 38 OTHER MATTERS 39 QUESTIONS 39 ANNEX A - Amended and Restated 2012 Stock Incentive Plan A-1 The Company makes available, free of charge on its website, all of its filings that are made electronically with the Securities and Exchange Commission (“SEC”), including Forms 10-K, 10-Q, and 8-K and any amendments thereto.To access these filings, go to the Company’s website (www.lsi-industries.com) and click on the “SEC Filings” tab in the left margin on the “Investor Relations” page.Copies of the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2016, including financial statements and schedules thereto, filed with the SEC are also available without charge to shareholders upon written request addressed to: LSI Industries Inc. Ronald S. Stowell Vice President, Chief Financial Officer & Treasurer 10000 Alliance Road Cincinnati, Ohio 45242 LSI INDUSTRIES INC. 10000 Alliance Road Cincinnati, Ohio45242 Telephone (513) 793-3200 P R O X YS T A T E M E N T Annual Meeting of Shareholders November 17, 2016 INTRODUCTION The Board of Directors of LSI Industries Inc. is requesting your proxy for the Annual Meeting of Shareholders on November 17, 2016, and at any postponement or adjournment of such meeting.This Proxy Statement and the accompanying proxy card were first mailed on September 30, 2016 to shareholders of record as of September 19, 2016. VOTING AT ANNUAL MEETING General Information In order to carry on the business of the meeting, we must have a quorum.This means at least a majority of the outstanding shares eligible to vote must be represented at the meeting either by proxy or in person.Shareholders may vote in person or by proxy at the Annual Meeting.Proxies given may be revoked at any time by filing with the Company (to the attention of Ronald S. Stowell) either a written revocation or a duly executed proxy bearing a later date, or by appearing at the Annual Meeting and voting in person.If you hold shares through someone else, such as a stockbroker or bank, you may get material from them asking how you want to vote.Specifically, if your shares are held in the name of your stockbroker or bank and you wish to vote in person at the meeting, you should request your stockbroker or bank to issue you a proxy covering your shares.If you have instructed a broker to vote your shares, you must follow directions received from your broker to change your vote.The Company will bear the entire cost of soliciting proxies from our shareholders. All shares will be voted as specified on each properly executed proxy card.If no choice is specified, the shares will be voted as recommended by the Board of Directors, namely “FOR” Proposal 1 to elect the seven persons nominated as Directors by the Nominating and Corporate Governance Committee of the Board of Directors, “FOR” Proposal 2 (Ratification of Appointment of Independent Registered Public Accounting Firm), “FOR” Proposal 3 (Amendment of the Company’s Amended and Restated 2012 Stock Incentive Plan to increase the number of Common Shares available for issuance by 1,600,000, set a ratio by which full value awards count against the share reserve, and authorize the issuance of deferred share based awards), and “FOR” Proposal 4 (Approval, on a non-binding, advisory basis, of the Executive Compensation Package).If any other matters come before the meeting or any postponement or adjournment thereof, each proxy will be voted in the discretion of the individuals named as proxies on the proxy card.With respect to Proposal 1, the seven nominees receiving the greatest number of votes will be elected. Proposal 2 for the ratification of appointment of the Company’s Independent Registered Public Accounting Firm and Proposal 3 for the amendment of the Company’s Amended and Restated 2012 Stock Incentive Plan will be adopted only if they receive approval by a majority of the Common Shares voting at the Annual Meeting. Since Proposal 4 on executive compensation is an advisory vote, the Board of Directors will give due consideration to the outcome of the vote; however, the vote shall not be binding on the Company. Banks or brokers holding shares for beneficial owners must vote those shares as instructed. If the bank or broker has not received instructions from you, the beneficial owner, the bank or broker generally has discretionary voting power only with respect to the ratification of appointment of the independent registered public accountants. A bank or broker does not have discretion to cast votes with respect to the election of Directors unless it has received voting instructions from the beneficial owner of the shares. It is therefore important that you provide instructions to your bank or broker if your shares are held by such a bank or broker so that your vote with respect to Directors is counted. -1- As of September 19, 2016, the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting, LSI had 24,989,610 Common Shares outstanding.Each share is entitled to one vote.Only shareholders of record at the close of business on September 19, 2016, will be entitled to vote at the Annual Meeting.Abstentions and shares otherwise not voted for any reason, including broker non-votes, will have no effect on the outcome of any vote taken at the Annual Meeting, except as otherwise described herein.Broker non-votes occur when a broker returns a proxy card but does not have authority to vote on a particular proposal. Principal Shareholders As of September 15, 2016, the following are the only shareholders known by the Company to own beneficially 5% or more of its outstanding Common Shares: Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent Of Class Royce & Associates LLC 1414 Avenue of the Americas, 9 th Floor New York, NY 10019-2578 7.08% Dimensional Fund Advisors LP Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 6.66% Blackrock Fund Advisors 400 Howard Street San Francisco, CA 94105 5.20% Thomson Horstmann & Bryant, Inc. 501 Merritt 7 Norwalk, CT 06851 5.10% Shareholder Proposals Shareholders who desire to have proposals included in the Notice for the 2017 Annual Meeting of Shareholders must submit their proposals to the Company at its offices on or before June 2, 2017. The form of proxy for the Annual Meeting of Shareholders grants authority to the persons designated therein as proxies to vote in their discretion on any matters that come before the meeting, or any adjournment or postponement thereof, except those set forth in the Company’s Proxy Statement and except for matters as to which adequate notice is received.In order for a notice to be deemed adequate for the 2017 Annual Shareholders’ Meeting, it must be received prior to August 9, 2017.If there is a change in the anticipated date of next year’s annual meeting or if these deadlines change by more than 30 days, we will notify you of this change through our Form 10-Q filings. Proposal 1. Election of Directors In accordance with the Company's Regulations each Director is elected for a one-year term.The terms of the Company’s Directors expire at the 2016 Annual Meeting of Shareholders. -2- The Nominating and Corporate Governance Committee of the Board has nominated for reelection seven Directors, namely, Robert P. Beech, Gary P. Kreider, John K. Morgan, Wilfred T. O'Gara, James P. Sferra, Robert A. Steele and Dennis W. Wells.Proxies solicited by the Board will be voted for the election of these seven nominees. On July 18, 2016, Dennis B. Meyer and Mark A. Serrianne, each members of the LSI Board of Directors, notified it of their intention not to stand for re-election to the Board at the 2016 Annual Meeting of Shareholders. With best wishes, LSI thanks each of Mr. Meyer and Mr. Serrianne for their dedicated service and valuable contributions as members of the Board since 2001 and 2004, respectively. Also, on July 18, at the recommendation of the Nominating and Corporate Governance Committee, the Board appointed Robert A. Steele to the Board. On April 20, 2016, at the recommendation of the Nominating and Corporate Governance Committee, the Board appointed John K. Morgan to the Board. All Directors elected at the Annual Meeting will be elected to hold office for one year and until their successors are elected and qualified.In voting to elect Directors, shareholders are entitled to one vote for each share held of record.Shareholders are not entitled to cumulate their votes in the election of Directors. Should any of the nominees become unable to serve, proxies will be voted for any substitute nominee designated by the Board.The seven nominees receiving the greatest number of votes cast will be elected. Recommendation of the Board of Directors The Board of Directors recommends a vote FOR each of the seven Directors nominated in this Proxy Statement.The seven nominees receiving the greatest number of votes will be elected. Proposal 2. Ratification of Appointment of Independent Registered Public Accounting Firm The Audit Committee of the Board of Directors appointed Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal 2015.Grant Thornton LLP has been the independent registered public accounting firm for the Company since September 8, 2009, and had also previously served the Company in this capacity from April 2002 to December 2005.Although not required by law, the Board is seeking shareholder ratification of its selection.If ratification is not obtained, the Audit Committee intends to continue the employment of Grant Thornton LLP at least through fiscal 2017. Representatives of Grant Thornton LLP are expected to be present at the Annual Shareholders' Meeting and will be given an opportunity to make a statement, if they so desire, and to respond to appropriate questions that may be asked by shareholders. Audit Fees Aggregate fees billed to the Company by Grant Thornton LLP for the fiscal years ended June 30, 2015 and 2016 were as follows: Audit fees $ $ Audit-related fees Tax fees All other fees Total fees $ $ Audit fees represent fees and out-of-pocket expenses related to the audit of the Company’s financial statements; review, documentation and testing of the Company's system of internal controls; filing of the Form 10-K; services related to review of the Company’s quarterly financial statements and Form 10-Q’s; and attendance at the Company’s quarterly Audit Committee meetings.
